Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13,16, 19 are objected to because of the following informalities:  
Claim 13 recites:
 “a first and a second ends.” This should be “a first end and a second end.”  
“PCB.” This should be spelled out on its first use, so “printed circuit board (PCB).”
“LED” should also be spelled out in its first instance.

Claim 16 recites “LED’s.” This should be “LEDs.”

Claim 19 recites: “a first and a second ends.” This should be “a first end and a second end.”  
“PCB.” This should be spelled out on its first use, so “printed circuit board (PCB).”
“LED” should also be spelled out in its first instance.
“and” is repeated in the second and third from last lines.
The third from last line is missing a verb (“is” should be between “portion” and “attached.”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites: “atomizer/liquid reservoir portion.” It is unclear what is meant by the slash: and? or? One name should be selected.
“a housing heating coil.” Because this is later referred to simply as a “heating coil,” it is assumed that this was intended to refer to two elements: “housing, heating coil,…”
“the sensor gasket.” There is insufficient antecedent basis for this limitation in the claim. 
 “the flexible PCB…connected to the PCB, the PCB, sensor and sensor gasket located at a first end….” This requires additional words and/or punctuation to clarify its intent. It is being interpreted as “the flexible PCB…connected to the PCB, wherein the PCB, sensor and sensor gasket are located at a first end….”
“and end cap attached to the second end …and the atomizer/liquid reservoir portion attached to the first end….” This requires additional words and/or punctuation to clarify its intent. It is being interpreted as “and end cap attached to the second end …and wherein the atomizer/liquid reservoir portion is attached to the first end….”
Claim 16 recites “the housing.” Multiple housings have been recited so it is unclear which one is intended here.
Claim 17 recites the subassembly “has a shape complimentary to the battery.” It is unclear what shape is required by this. Assuming Applicant meant “complementary,” it is still not clear exactly what shape is required by this.
Claim 19 recites: “atomizer/liquid reservoir portion.” It is unclear what is meant by the slash: and? or? One name should be selected.
Claim 19 recites “the sensor gasket” at the bottom of page 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoun et al. [US 20160219938 A1, hereinafter “Mamoun”] in view of Cormack [US 20150077981 A1], Wang [US 20100307518 A1], and Terry et al. [US 20130056013 A1, hereinafter “Terry”]
Regarding claim 13  as best understood:
 Mamoun discloses vaporizer device comprising: 
an atomizer/liquid reservoir portion [“vaporizer housing” 102] comprising a housing heating coil [180, see Fig. 1C] wrapped around a wick [170] in fluidic communication with a liquid reservoir [150], the heating coil and wick positioned perpendicular to a longitudinal axis of the vaporizer device [see Fig. 1C]; 
a power supply portion [“durable housing component”/”outer housing” 101, with the specific configuration shown in Fig. 2A--note that 111 appears to be mislabeled in Fig. 2A/2B and should be labeled 101] comprising a power supply portion housing [“inner casing” 111, see Fig. 2A, where it is labeled as 111a and 111b, though it need not be in two pieces] having a first and a second ends [Annotated Fig. 2B below], a battery [114, Fig. 2A], a flexible 

    PNG
    media_image1.png
    467
    584
    media_image1.png
    Greyscale

a power supply subassembly comprising a subassembly housing [101, see Par. 0111] having a first end and a second end [Annotated Fig. 2B below], the subassembly housing holding the battery [see Fig. 2A] and supporting the PCB and the sensor [Fig. 2A], the flexible wherein the PCB, sensor and sensor gasket located a first end of the subassembly housing [Fig. 2A]; 
the power supply subassembly configured to be inserted from one end of the power supply portion housing [see Fig. 2A, which shows 111 on its own and inserted into 101] such that the PCB, the sensor and the
an end cap [118] attached to second end of the power supply portion housing and wherein the atomizer/liquid reservoir portion attached to the first end of the power supply portion housing [as defined above in Fig. 2B].
The invention of Mamoun differs from the claimed invention in that flexible circuit board 113 is not necessarily described as a PCB; there is no mention of a gasket; and there is no mention of a light guide.
Regarding the flexible PCB: Cormack teaches, in a vaporizer, a flexible circuit board which is a flexible printed circuit board for use in a power supply portion [PCB 24, Fig. 2]. 
Forming the flexible circuit board to be a flexible PCB as taught by Cormack would have been obvious to one of ordinary skill in the art before the effective filing date because it amounts to a simple substitution of one type of flexible circuit board known in the art for another, with predictable results [the PCB has improved ease of manufacture and is suitable for use in a vaporizer device].
Regarding the gasket: Wang teaches, in a vaporizer having a power supply portion [20, Fig. 1L], the power supply portion first end having a gasket [27.3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Mamoun by adding a gasket to the first end of the power supply portion as taught by Wang in order to “achieve an airtight interface” between the two portions [Wang Par. 0067].
Regarding the light guide: Terry teaches, in a vaporizer, a light guide [“light pipe sleeve” 140, Par. 0137]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Mamoun by adding a light guide as taught by Terry in order to allow part of the vaporizer to be illuminated in use [Terry Par 0137]. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of adding the light sleeve to the inside of the power supply portion as claimed because this allows the end/tip of the device to be illuminated.
Regarding claim 14, the combined Mamoun-Wang discloses the gasket extends around at least a portion of the air flow sensor [the air flow sensor is located at the first end, and the gasket of Wang about is placed at the first end surrounding the entire edge. Thus, the gasket extends around at least a portion of the air flow sensor].
Regarding claim 16. Mamoun discloses The vaporizer device of claim 13 wherein at least one of the LED's are at a first end of the housing [Fig. 2B shows two LEDs 126: one at the first end and one at the second end] and the light guide is adjacent to the LEDs [as set forth above, the light guide of Terry extends along the body and thus is adjacent to at least the LED at the first end]. Duplicating this LED would not result in new or unexpected results. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.B. 
Placing at least a second LED in the location where the LED at the first end is located therefore would have been obvious in order to allow the device to communicate additional information and/or to be more visible.
Regarding claim 17. as best understood, Mamoun discloses The vaporizer device of claim 13 wherein the power supply subassembly has a shape complimentary to the battery [Fig. 2A shows the battery fitting inside the power supply subassembly and thus they may be considered to have complementary shapes].

	Regarding claim 19, the modified Mamoun discloses the vaporizer device substantially as set forth with respect to claim 13 above. Mamoun further discloses the heating coil wound on the wick [see Fig. 1C], the wick having at least one end abutting or extending into a liquid reservoir [chamber 150, Fig. 1C], the subassembly housing supporting the battery [it carries the battery entirely within it and thus supports it], the flexible PCB extending over and around the battery [Fig. 2A]; the power supply subassembly configured to be inserted from an open end of the power supply portion housing [see Fig. 2A].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoun in view of Cormack, Wang, and Terry as applied to claim 13 and further in view of Sprinkel, Jr. [US Pat. 5261424, hereinafter “Sprinkel”].
Regarding claim 15. The modified Mamoun discloses The vaporizer device of claim 13 but fails to teach the air flow sensor comprising a pressure sensor.
However, Sprinkel teaches, in a vaporizer, an air flow sensor comprises a pressure sensor [“the means for sensing a flow of air is a pressure-sensitive sensor,” Claim 34]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mamoun by forming the air flow sensor to be a pressure sensor as taught by Sprinkel because it amounts to a simple substitution of one known type of air flow sensor [a pressure sensor] for another [the unspecified type] with predictable results [sensing air flow in a vaporizer device].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoun in view of Cormack, Wang, and Terry as applied to claim 13 and further in view of Paterno et al. [US 2008/0257367 A1, hereinafter Paterno”].
Regarding claim 18, the modified Mamoun fails to teach a spacer. However, Paterno teaches, in a vaporizer, a spacer [15, Fig. 1] between the PCB [8] and the power supply subassembly housing [9]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Mamoun by adding a spacer as taught by Paterno because this allows the PCB to be shielded from heat from the heater [Paterno Par. 0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761